Citation Nr: 0732300	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 04-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from August 1965 until May 
1966. The veteran also had service in the U.S. Army Reserve 
and the Alabama National Guard from 1971 to 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in September 2005 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, nor may it be 
presumed to be so incurred.

2. Tinnitus was not incurred in or aggravated by active 
military service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been 
approximated. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2. The criteria for a grant of service connection for 
tinnitus have not been approximated. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2003, 
August 2003, October 2005, February 2006 and August 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The August 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and private medical records are associated 
with the claims file. Additionally, the veteran was afforded 
a VA examination in connection with his claim. The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.



The Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss. Specifically, the veteran contends he was exposed to 
noise aboard the U.S.S. Richard B. Anderson. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2007). Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active and inactive duty training include service in 
the National Guard of any state except for periods of work or 
study in connection with correspondence courses, attendance 
at educational institutions in inactive status and duty 
performed as a temporary member of the Coast Guard Reserve. 
38 U.S.C.A. §§ 101(22)(C), 101 (23)(C).

That an injury incurred in service alone is not enough. There 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385. 

The veteran underwent a VA examination in March 2006 to 
assess the presence and severity of any disability. This 
examination found auditory thresholds above 26 decibels in 
all frequencies, including findings of 40 decibels or greater 
in the 2000, 3000 and 4000 hertz frequencies of the right ear 
and in the 1000, 2000, 3000 and 4000 hertz frequencies in the 
left ear. Therefore, the veteran has a current hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385. The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

A March 1966 Naval Hospital record indicated the veteran 
reported decreased hearing in the right ear, during the 
course of a psychiatric consultation. However, the March 1966 
examination performed in connection with the veteran's 
separation described the ears as normal and reported hearing 
within normal limits on the whispered voice test. 

Although the October 1984 enlistment examination for service 
in the National Guard failed to demonstrate a hearing 
disability as defined by 38 C.F.R. § 3.385, subsequent 
National Guard records demonstrate hearing loss. For example, 
a periodic examination dated in February 1988 documented 
hearing acuity above 40 decibels in the 4000 hertz frequency 
bilaterally. Retention examinations dated in March 1992 and 
April 1995 reflected hearing acuity above 40 decibels in the 
2000 and 4000 hertz frequencies of the right ear and above 40 
decibels in the 4000 hertz frequency of the left ear. An 
August 2000 retention examination reflected hearing acuity 
above 40 decibels in the 2000, 3000, 4000 hertz frequencies 
bilaterally. An August 2003 record indicates he veteran was 
placed on limited profile, in part for hearing deficiency. 
However, the record indicates that throughout the majority of 
his time in the Army Reserve and the National Guard, the 
veteran was employed as a police officer. 

What is missing is competent medical evidence of a nexus 
between the veteran's active military service and his 
disability. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran underwent a VA examination in 
February 2003. The veteran explained he was exposed to 
excessive noise for two years aboard a Navy ship. He 
described difficulty understanding speech in all situations 
particularly with background noise. He denied pain, drainage, 
medical treatment or surgery. He denied significant noise 
exposure in his civilian career or from recreational 
activities. Clinical examination reflected hearing above 40 
decibels in the 2000, 3000 and 4000 hertz frequencies 
bilaterally. The speech recognition score was 80 percent on 
the right and 76 percent on the left. The assessment was mild 
to severe high frequency sensorineural hearing loss 
bilaterally. The examiner concluded that the veteran's 
military noise was as likely as not a contributing factor to 
the hearing loss. 

However, because the claims folder was not available for 
review during the February 2003 VA examination, the veteran 
underwent another VA examination in September 2006. Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

During this examination, the veteran clarified that he was 
exposed to excessive noise for only four months while aboard 
a ship in the 1960s, not the two years he had reported during 
the prior examination. Post service noise exposure was 
minimal. Hearing thresholds were found to be above 40 
decibels in the 2000, 3000, and 4000 hertz frequencies 
bilaterally. Speech recognition was 84 percent in the right 
ear and 80 percent in the left ear. The diagnosis was 
moderately severe to severe high frequency sensorineural 
hearing loss bilaterally. The examiner reported that the 
veteran's enlistment into the navy reflected hearing within 
normal limits. A re-enlistment examination for entry in to 
the National Guard in 1984 also suggested hearing within 
normal limits. The examiner opined that as the veteran 
entered the National Guard with hearing within normal limits, 
upon his discharge in 1966 from active naval service, 
military noise exposure for active duty period did not affect 
his hearing or tinnitus. 

Although the February 2003 VA examination purportedly 
provides a nexus, the examiner only indicated the noise from 
the military was a contributing factor of the hearing loss. 
The law has recognized in this regard that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). Furthermore, the February 2003 examiner indicated the 
claims file was not reviewed and therefore, the opinion was 
based upon the veteran's reported history. See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993)(generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran). 

Thus, the Board finds the September 2006 VA examination is 
more probative on the issue of the etiology of the hearing 
loss. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(Addressing the Board's responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.). Specifically, the 
examiner reviewed the entire record and provided a rationale 
for the findings. See Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also, Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

There is also no evidence of continuity of symptomatology. 
The first post-active duty record of hearing loss during 
National Guard service was dated in February 1988, over 20 
years after the veteran's separation from active military 
duty. The gap in evidence constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). This gap in the evidence also 
indicates that presumptive service connection is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

Without evidence of a nexus or evidence of continuity, 
service connection on a direct basis is not warranted. The 
veteran's records, however, reflected hearing loss during his 
service in the National Guard and as such the Board has 
considered whether service connection was warranted for this 
period. However, these records fail to specify whether the 
hearing loss was a result of active duty for training or 
inactive duty for training. Most significantly, even assuming 
the hearing loss occurred during requisite National Guard 
service for rating purposes, there is no evidence of a nexus 
between the current hearing loss and the hearing loss 
exhibited during National Guard service. 

Therefore the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The veteran has a current disability of tinnitus as 
illustrated by the February 2003 VA examination. The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect complaints, 
treatment or diagnoses of tinnitus. Similarly, National Guard 
records are devoid of complaints or treatment for tinnitus. 

More significantly, there is no competent medical evidence of 
a nexus. As noted above, the September 2006 found the 
veteran's military service did not affect his hearing loss or 
tinnitus. No other medical evidence of record contains an 
opinion as to the etiology of the tinnitus.

Nor is there any evidence of continuity of symptomatology. 
The first diagnosis of tinnitus was the February 2003 VA 
examination (i.e. approximately 37 years after the veteran's 
separation from service). This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Accordingly, service connection for tinnitus is denied. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Important Notice: Attached to this decision is a VA Form that 
provides information concerning your rights to appeal our 
decision. Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you. Some additional 
information follows that summarizes the current law. To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information: 

Do I have to pay an attorney or agent to represent me? 
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007. See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006). If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision. 

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court. VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law. More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases: An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan. For more information, read section 5904, title 38, 
United States Code. 

Filing of Fee Agreements: In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address: 

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile: (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


